DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular the claim 1 refer to “a volume ratio of the oxide particles” and claim 4 refers to “0.08 vol%” in different regions of a weld portion but does not appear to describe with the ratio itself represents.  It is assumed that the use of volume ratio refers to a surface area (of particles) to volume ratio.  Correction/clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2018/0252595 (“Sato”).
Claim 1
Sato discloses a temperature sensor, wherein the temperature sensor is provided with: an element that comprises a resistor which has a resistance value that changes with temperature thereof (thermistor with resistor 21), and a lead 5wire drawn out from the resistor (lead wire 55); a signal wire that is bonded to the lead wire by welding (signal line 3, paragraph [0031], welding); and a cover that covers the element and a welded part between the lead wire and the signal wire (cover 4 and paragraph [0032], weld interface), wherein the lead wire comprises a material in which oxide particles are dispersed in 10platinum or platinum alloy (paragraph [0006]); and the welded part has a welded part interface region along an interface with the lead wire or the signal wire, and a welded part main region inside thereof (Fig. 3), and a volume ratio of the oxide particles occupying the welded part interface region is larger than a volume ratio of the oxide particles occupying the welded part main region (paragraph [0032, 0059], increased oxide particle diameter results in weld interface bulk; interface particle sized limited by the grain size in interface surfaces provides larger volume ratio in interface than in bulk).  

Claim 2
Sato discloses the temperature sensor according to claim 1, wherein an average particle diameter of crystals composing the welded part interface region is smaller than an average     

Claim 203
Sato discloses the temperature sensor according to claim 1, wherein, in the welded part interface region, a volume ratio of the oxide particles in a region including an end on the resistor side is larger than a volume ratio of the oxide particles in another region (paragraph [0032, 0059], increased oxide particle diameter results in weld interface bulk; interface particle sized limited by the grain size in interface surfaces provides larger volume ratio in interface than in bulk).  

Claim 5
Sato discloses the temperature sensor according to claim 1, wherein the signal wire comprises a material in which the oxide particles are dispersed in a metal base material (M1) (paragraph [0017], metallic material K).  

Claim 6
Sato discloses the temperature sensor according to claim 1, wherein the oxide particles are made of at 5least one selected from zirconia, yttria, and alumina (paragraph [0023], zirconia).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Pub. 2018/0252595 (“Sato”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 4
Sato discloses the temperature sensor according to claim 1.
Sato discloses a limited amount of oxide particles and diameter size in a weld part (paragraph [0023]) but does not appear to explicitly disclose wherein, in the welded part, the volume 25ratio of the oxide particles occupying the welded part interface region is 0.08 vol% or more.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the volume ratio to 0.08 vol% or more in order to maximize adhesion between layers and resistance value of the wire line.
Conclusion
Additional relevant references: U.S. Patent Pub. 2009/0323765; U.S. Patent Pub. 2002/0084884.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ERICA S LIN/Primary Examiner, Art Unit 2853